Citation Nr: 1726494	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for dysthymic disorder rated as 10 percent prior to October 22, 2010, 30 percent from October 22, 2010, and 50 percent from October 27, 2016.   

2.  Entitlement to a higher initial rating for degenerative arthritis of the spine (previously called back condition), rated as 10 percent prior to October 27, 2016 and 20 percent from October 27, 2016.  

3.  Entitlement to an initial rating in excess of 10 percent for status post surgical excision of entangled medial calcaneal nerve tissue and fibrous tissue and with excision of inclusion cyst of the right foot.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, D. C., C. C., and M. D.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2008 and August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the file.

In November 2012, the Board remanded the issues on appeal for additional development.  A March 2017 rating decision assigned a higher rating of 50 percent for dysthymic disorder effective October 27, 2016 and assigned a higher rating of 20 percent for degenerative arthritis of the spine effective October 27, 2016.  The issues on appeal have been recharacterized to reflect the assigned ratings.  

The issue of entitlement to an initial rating higher than 10 percent for status post surgical excision of entangled medial calcaneal nerve tissue and fibrous tissue and with excision of inclusion cyst of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In April 2017 written correspondence, the Veteran's attorney requested withdrawal of the dysthymic disorder issue.

 2.  In April 2017 written correspondence, the Veteran's attorney requested withdrawal of the degenerative arthritis issue.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a higher initial rating for dysthymic disorder rated as 10 percent prior to October 22, 2010, 30 percent from October 22, 2010, and 50 percent from October 27, 2016 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to higher initial rating for degenerative arthritis of the spine (previously called back condition), rated as 10 percent prior to October 27, 2016 and 20 percent from October 27, 2016 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).

 Following certification of the appeal to the Board, in April 2017 written correspondence signed by the Veteran's attorney, withdrawal of the dysthymic disorder issue and the degenerative arthritis issue was requested.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues, they are dismissed.


ORDER

The issue of entitlement to a higher initial rating for dysthymic disorder rated as 10 percent prior to October 22, 2010, 30 percent from October 22, 2010, and 50 percent from October 27, 2016 is dismissed.

The issue of entitlement to a higher initial rating for degenerative arthritis of the spine, rated as 10 percent prior to October 27, 2016 and 20 percent from October 27, 2016 is dismissed.


REMAND

In November 2012, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for status post surgical excision of entangled medial calcaneal nerve tissue and fibrous tissue and with excision of inclusion cyst of the right foot for the issuance of a Statement of the Case (SOC).  A SOC was issued in January 2017 and the Veteran perfected the appeal by a VA Form 9, received by VA in January 2017.  The VA Form 9 shows that the Veteran requested a video conference hearing concerning the issue.  A remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the issue is REMANDED for the following action:

Schedule the Veteran for a video conference concerning the issue of entitlement to an initial rating higher than 10 percent for status post surgical excision of entangled medial calcaneal nerve tissue and fibrous tissue and with excision of inclusion cyst of the right foot.  The Veteran must be notified of the date, time and location of the hearing.  38 C.F.R. § 20.704 (b) (2016). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


